Per Curiam.

Whether the question of negligence should he determined by the jury, or by the court upon the facts being found or agreed, it is not necessary to consider ; as we are of opinion, that the facts show a want of ordinary care and diligence on the part of the defendant, and that there is no good reason for disturbing the verdict. In a case like this, where care was required, it was the duty of the attorney to read over the writ, to see that it was correct. And the de fendant cannot allege in excuse, the change which had taken place in the blank forms, for the later forms had been in use for a year or longer, .and on the same day that the writ in question was made, he used one of these forms and inserted the word hundred.

Judgment on the verdict.